Citation Nr: 1426487	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 7, 2012 and in excess of 50 percent thereafter .

2. Entitlement to a total disability rating based on individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to May 1969 and from January 1972 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  

The July 2007 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective December 11, 2006.  In an August 2012 rating decision, an increased rating of 50 percent was assigned, effective March 7, 2012.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38   (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Thus, the issue of entitlement to TDIU has been added to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appeal was remanded in September 2011 in part because the most recent VA examination had occurred in June 2007, and thus, did not reflect accurately the then-current nature and severity of his service-connected PTSD.  A second VA examination was performed in May 2012.  However, in a May 2014 submission, the Veteran, through his representative, asserted that currently his PTSD is much worse than found at that VA examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Veteran should be scheduled for another VA examination to assess the nature and severity of his PTSD.

In addition, the Board finds that opinions associated with the TDIU claim are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2012 General Medical examiner stated that the Veteran is not considered to be incapable of maintaining substantially gainful employment due to the effects of his service-connected disabilities.  However, the examiner provided no rationale for that opinion.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The March 2012 audiology examiner indicated that the Veteran's current employment, social, and daily activity functioning should not be adversely affected by the Veteran's hearing loss and tinnitus.  This examiner also did not provide a rationale for this opinion.  Barr, 22 Vet. App. at 302.  Moreover, the Veteran is not employed and so the examiner's focus on his current situation does not address whether he would be unable to obtain and maintain substantially gainful employment because of his hearing loss and tinnitus.  Consequently, the Board determines that an additional opinion regarding the Veteran's employability should be obtained.  

Finally, the record shows that the Veteran receives treatment at the Bonham VA Medical Center (VAMC) and Fort Worth Outpatient Clinic, both part of the VA North Texas Health Care System (HCS).  The most recent VA treatment note is dated in April 2012.  Thus, all VA treatment notes for the Veteran from within the Bonham VAMC dated from April 2012 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment notes for the Veteran dated from April 2012 to the present from the VA North Texas HCS, including all outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his PTSD. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. All appropriate tests and studies should be accomplished. 

3.  Provide the claims file to an appropriate examiner and ask that he or she offer an opinion as to the functional effects of the Veteran's service-connected disabilities alone or in combination, and address the impact they have, alone or in combination, on the Veteran's ability to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  

A complete rationale must be provided for any opinion expressed.

If an opinion cannot be formed without another clinical examination, such examination should be scheduled.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


